Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Matthew D. Nourse,
(O.1. No. 5-11-40363-9),

Petitioner,
v.

The Inspector General
Department of Health and Human Services.

Docket No. C-13-945
Decision No. CR3045
Date: December 23, 2013
DECISION

Petitioner, Matthew D. Nourse, is excluded from participating in Medicare, Medicaid,
and all federal health care programs pursuant to section 1128(a)(1) of the Social Security
Act (Act) (42 U.S.C. § 1320a-7(a)(1)) effective May 20, 2013, based on his conviction of
a criminal offense related to the delivery of an item or service under Medicare or a state
health care program. There is a proper basis for the exclusion. Petitioner’s exclusion for
ten years’ is mandatory pursuant to section 1128(c)(3)(G)(i) of the Act (42 U.S.C.

§ 1320a-7(c)(3)(G)(i)) because Petitioner was convicted on one previous occasion of an
offense for which exclusion may be effected under section 1128(a) of the Act.

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after the
period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General (I.G.) for the Department of Health and Human Services (HHS)
notified Petitioner by letter dated April 30, 2013, that he was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
ten years. The I.G. advised Petitioner that he was being excluded pursuant to section
128(a)(1) of the Act, based on his conviction in the United States District Court,
Southern District of Ohio, of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program. The I.G. further advised
Petitioner that the ten-year period of exclusion was mandatory under section
128(c)(3)(G)(i) of the Act because Petitioner had been convicted on one other occasion
of one or more offenses for which exclusion could have been effected under section
128(a) of the Act. LG. Ex. 1.

Petitioner timely requested a hearing on June 26, 2013 (RFH). The case was assigned to
me on July 8, 2013, for hearing and decision. On July 24, 2013, I convened a prehearing
conference by telephone, the substance of which is memorialized in my Prehearing
Conference Order and Schedule for Filing Briefs and Documentary Evidence (Prehearing
Order) issued on the same date. During the prehearing conference, Petitioner did not
waive an oral hearing. The I.G. requested to file a motion for summary judgment prior to
further development of the case for hearing and I set a briefing schedule.

The LG. filed a motion for summary judgment and supporting brief (1.G. Br.) on
September 9, 2013, with I.G. exhibits (I.G. Ex.) 1 through 8. Petitioner filed a response
in opposition to the I.G. motion (P. Br.) on October 21, 2013, with 31 pages of
documents that I treat as P. Ex. 1.’ Petitioner filed several documents with his request for

> Petitioner failed to properly mark his exhibits as instructed in my July 24, 2013
Prehearing Order and the Civil Remedies Division Procedures (CRDP). The documents
were not returned to Petitioner for correction, therefore, I will refer to the documents
collectively as P. Ex. 1, and any reference to page numbers corresponds to the page
counter for these e-filed documents. The documents filed with Petitioner’s brief are:
letter from the I.G. dated November 8, 2012; Petitioner’s December 3, 2012 response
letter to the November 8, 2012 LG. letter; Petitioner’s July 8, 2011 reinstatement letter
from the I.G.; the District Court’s Bill of Information filed May 11, 2012; Petitioner’s
sentencing memorandum filed in the District Court on August 6, 2012; the prosecutor’s
response to Petitioner’s sentencing memorandum filed in the District Court on August 13,
2012; the District Court’s August 20, 2012 Judgment in a Criminal Case; the notice of
satisfaction of criminal judgment regarding money penalties filed in the District Court by
the prosecutor on October 4, 2012; and a newspaper article discussing drug abuse.
hearing that were also not marked exhibits that I treat as P. Ex. 2.7 The I.G. filed a reply
brief (1.G. Reply) on November 5, 2013. On November 6, 2013, Petitioner filed a motion
for leave to file a sur-reply with his sur-reply (P. Sur-Reply). Petitioner’s motion is
granted and Petitioner’s sur-reply is accepted.

Petitioner has not objected to I.G. Exs. | through 8 and they are admitted as evidence.
The L.G. did not object to my consideration of the documents that Petitioner submitted
with his request for hearing (P. Ex. 2). The I.G. does object to my consideration of the
newspaper article at pages 29 through 31 of P. Ex. 1 on ground that the article is not
relevant. I.G. Reply at 2, n. 1. I agree with the LG. that the newspaper article has no
relevance to any issue that I may decide and, accordingly, P. Ex. 1, pages 29 through 31
are not admitted. P. Ex. 1, pages 1 through 28 and P. Ex. 2 are admitted.

IL. Discussion
A. Applicable Law
The Act provides, in relevant part:

a. Mandatory Exclusion. — The Secretary shall exclude the
following individuals and entities from participation in any
Federal health care program (as defined in section 1128B(f):

1. Conviction of program related crimes. — Any
individual or entity that has been convicted of a criminal
offense related to the delivery of an item or service under
[Medicare] or any State health care program.

Act § 1128(a)(1) (42 U.S.C. § 1320a-7(a)(1)). The Secretary has promulgated
regulations implementing this provision of the Act. 42 C.F.R. § 1001.101(a).

Exclusion for a minimum period of five years is mandatory for any individual or entity
convicted of a criminal offense for which exclusion is required by section 1128(a) of the

> The documents filed with the request for hearing appear in the e-file database as
Attachment 1, 2, and 3. P. Ex. 2 includes the following documents: Attachment lis the
April 30, 2013 notice of exclusion letter from the I.G.; Attachment 2 is a copy of Ohio
Revised Code § 2951.041 regarding intervention in lieu of conviction; and Attachment 3
is a copy of section 1128 of the Act.
Act. Act § 1128(c)(3)(B) (42 U.S.C. § 1320a-7(c)(3)(B)); 42 C.F.R. § 1001.102(a).
However, if an excluded individual has “been convicted on one previous occasion of one
or more offenses for which an exclusion may be effected,” a ten-year exclusion is
mandated. Act § 1128(c)(3)(G)(i); 42 C.F.R. § 1001.102(d)(1). Pursuant to 42 C.F.R.

§ 1001.102(b), an individual’s period of exclusion may be extended based on the
presence of specified aggravating factors. If the aggravating factors justify a longer
exclusion than the mandatory minimum period of exclusion, then mitigating factors may
be considered as a basis of reducing the period of exclusion to no less than the mandatory
minimum period of exclusion. 42 C.F.R. § 1001.102(c).

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s right to a
hearing before an administrative law judge (ALJ) and judicial review of the final action
of the Secretary. The standard of proof in a hearing before an ALJ is preponderance of
the evidence. 42 C.F.R. § 1001.2007(c). Petitioner may not collaterally attack the
conviction that provides the basis for the exclusion. Jd. § 1001.2007(d). Petitioner bears
the burden of proof, which includes the burden of going forward and the burden of
persuasion, on any affirmative defenses or mitigating factors, and the I.G. bears the
burden of proof on all other issues. Jd. § 1005.15(b).

B. Issue
The Secretary has by regulation limited my scope of review to two issues:
Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.
42 CFR. § 1001.2007(a)(1).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely, and I have jurisdiction.

There is no dispute that Petitioner timely requested a hearing and preserved his right to
review of the issues I am permitted to decide. 42 C.F.R. §§ 1001.2007, 1005.2(c).
However, in his request for hearing, Petitioner urges some issues that I am not permitted
to decide and that are not properly before me for decision. Petitioner argues that the
definition of conviction within section 1128 of the Act is unconstitutionally vague; that
the application of that section is in conflict with state law; and that the imposition of a
ten-year exclusion is contrary to public policy. RFH at 2. I offer no opinion on these
issues as I have no authority to “find invalid or refuse to follow Federal statutes or
regulations.” 42 C.F.R. § 1005.4(c)(1).

2. Summary judgment is appropriate in this case.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The Secretary has provided by
regulation that a sanctioned party has the right to a hearing before an ALJ and both the
sanctioned party and the LG. have a right to participate in the hearing. 42 C.F.R.

§§ 1001.2007, 1005.2, 1005.3. Either or both parties may choose to waive appearance at
an oral hearing and to submit only documentary evidence and written argument for my
consideration. 42 C.F.R. § 1005.6(b)(5).

An ALJ may also resolve a case, in whole or in part, by summary judgment. 42 C.F.R.

§ 1005.4(b)(12). Summary judgment is appropriate and no hearing is required where
either: there are no disputed issues of material fact and the only questions that must be
decided involve application of law to the undisputed facts; or the moving party prevails
as a matter of law even if all disputed facts are resolved in favor of the party against
whom the motion is made. A party opposing summary judgment must allege facts which,
if true, would refute the facts relied upon by the moving party. See, e.g., Fed. R. Civ. P.
56(c); Garden City Med. Clinic, DAB No. 1763 (2001); Everett Rehab & Med. Ctr.,
DAB No. 1628 at 3 (1997) (holding in-person hearing required where non-movant shows
there are material facts in dispute that require testimony); Thelma Walley, DAB No. 1367
(1992); see also New Millennium CMHC, DAB CR672 (2000); New Life Plus Ctr., DAB
CR700 (2000).

Petitioner states in his request for hearing and his opposition to the motion for summary
judgment that he is challenging the reasonableness of the length of the exclusion. RFH at
1; P. Br. at 1. He argues that there are genuine issues of material fact that preclude
summary judgment. P. Br. at 2. Petitioner argues that the material facts are related to
whether his should be a permissive exclusion rather than a mandatory exclusion and
provides a list of alleged mitigating facts. P. Br. at 3; P. Sur-Reply at 2. As noted above,
42 C.F.R. § 1001.102(c) states that “[o]nly if any of the aggravating factors set forth in
paragraph (b) of this section justifies an exclusion longer than 5 years, may mitigating
factors be considered as a basis for reducing the period of exclusion to no less than 5
years.” The L.G. has not cited any aggravating factors to extend Petitioner’s period of
exclusion beyond the minimum required by law. The ten-year period of exclusion
proposed by the LG. in this case is the minimum required by section 1128(c)(3)(G)(i),
therefore, I may not consider any mitigating factors to reduce the period of exclusion
below the mandated ten-year period. 42 C.F.R. §§ 1001.102(c) and (d), 1005.4. My
discretion is limited in these cases and I cannot reduce the period of an exclusion below
the minimum mandated by the Act. Accordingly, Petitioner’s argument that a dispute
exists regarding “numerous mitigating factors” that are present and material to the
resolution of this case must be resolved against Petitioner as a matter of law.

In his response brief, Petitioner argues that the I.G. did not give proper consideration to
Petitioner’s December 3, 2012 letter and request for waiver submitted prior to the I.G.’s
final exclusion determination and, thus, there is a material dispute about whether
Petitioner’s exclusion should have been a permissive exclusion. P. Br. at 1-3. This issue
must also be resolved against Petitioner as a matter of law. There is no factual dispute
that Petitioner was previously convicted and excluded or that he has been convicted a
second time of an offense that triggers section 1128(a)(1) of the Act. It is well-settled
that when a conviction triggers the mandatory exclusion provisions of section 1128(a),
the I.G. is precluded from exercising permissive exclusion authority under section
1128(b) of the Act. Gregory J. Salko, M.D., DAB No. 2437 at 4 (2012); Craig Richard
Wilder, DAB No. 2416 at 6-8 (2011); Stacy Ann Battle, D.D.S., DAB No. 1843 (2002);
Lorna Fay Gardner, DAB No. 1733 at 5 (2000); Tanya A. Chuoke, DAB No. 1721 at 14
(2000).

There are no genuine issues of material fact in dispute in this case. The issues raised by
Petitioner must be resolved against him as a matter of law. There is no dispute that
Petitioner’s conviction triggers the mandatory exclusion provisions of section 1128(a) of
the Act. The minimum period of exclusion is dictated by the Act. Accordingly,
summary judgment is appropriate.

3. There is a basis to exclude Petitioner pursuant to section 1128(a)(1) of
the Act.

The LG. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. Section 1128(a)(1) requires that the Secretary exclude from participation in
Medicare or Medicaid any individual or entity: (1) convicted of a criminal offense,
whether a felony or a misdemeanor; and (2) the offense is related to the delivery of an
item or service under Medicare or a state health care program. Petitioner does not dispute
that he was convicted or that his offense related to the delivery of an item or service
under Medicare or a state health care program.

Petitioner is clear in both his request for hearing and briefing that he only challenges the
reasonableness of the ten-year exclusion. RFH at 1; P. Br. at 1. Petitioner does not
dispute that on August 16, 2012, he was convicted pursuant to his guilty plea in the
United States District Court, Southern District of Ohio of one count of concealing the
material fact that he was excluded from participation in all federal health care programs
at the time he filled a prescription for a Medicaid patient. I.G. Exs. 2-3. Petitioner does
not dispute that the acceptance of his guilty plea and the entry of a judgment of
conviction was a conviction within the meaning of section 1128(i) of the Act. He does
not dispute the obvious relationship between his criminal conduct and a state health care
program.

Accordingly I conclude that the elements of section 1128(a)(1) of the Act are satisfied
and that Petitioner’s exclusion is required.

4. Pursuant to section 1128(c)(3)(G)(i) of the Act, a ten-year period of
exclusion is mandatory.

5. A ten-year period of exclusion is not unreasonable in this case as a
matter of law. Act § 1128(c)(3)(G)(i).

Congress requires that an individual or entity excluded pursuant to section 1128(a) of the
Act be excluded for no fewer than five years. Act § 1128(c)(3)(B). Congress also
requires that an individual who is excluded pursuant to section 1128(a) of the Act be
excluded for ten years if the individual has a prior conviction for an offense that would
trigger exclusion under section 1128(a). Act § 1128(c)(3)(G)(i).

Petitioner does not dispute that on October 27, 2004, in the Court of Common Pleas,
General Division, Pike County, Ohio, he pled no contest to five counts of felony theft of
drugs and that the court entered a finding of guilt and judgment of conviction based on
those pleas. Petitioner also does not dispute that on November 16, 2004, the court
granted Petitioner intervention in lieu of conviction pursuant to Ohio Revised Code

§ 2951.04(B), ordering further proceedings stayed to allow a one-year period of
rehabilitation. I.G. Ex. 5, 7. Petitioner does not deny that effective February 20, 2006,
the I.G. excluded him from participation in Medicare, Medicaid, and all federal health
care programs pursuant to section 1128(a)(3) of the Act for a minimum five-year period
due to his felony conviction in the Court of Common Pleas, General Division, Pike
County, Ohio. LG. Ex. 4. There is no evidence that Petitioner requested review or
otherwise challenged the exclusion. It appears that it was during the five-year exclusion
that began on February 20, 2006 and ran through February 19, 2011, that Petitioner
dispensed the prescription that resulted in his second conviction on August 16, 2012.
Based on these undisputed facts, I conclude that Petitioner’s exclusion for ten years is
mandated by Congress pursuant to Act § 1128(c)(3)(G)(i). The I.G. and I are granted no
discretion to impose a lesser period. Because the minimum period mandated by Congress
is ten years, I conclude that that period is not unreasonable as a matter of law.

Petitioner argues that a ten-year period of exclusion is unreasonable. RFH; P. Br. at 1, 4-
6. Petitioner urges me to consider mitigating facts when determining whether the length
of his exclusion is reasonable. Petitioner lists the following alleged mitigating facts: “a
single count Bill of Information (not indictment) for filling prescriptions while under an
exclusion . . . ; no fraud, theft, embezzlement, breach of fiduciary duty, or financial

misconduct; a successful record of personal recovery from the disease of addiction; no

risk to the public; the U.S. Government’s allowing Petitioner to continue to work
throughout the proceedings; Petitioner’s prompt cooperation with the Government’s
investigation; and the renewal of his professional license by the Ohio State Board of
Pharmacy.” P. Br. at 3-6. The regulations are clear, however, that I may only consider
mitigating factors when the LG. argues aggravating factors to justify a period of
exclusion in excess of the mandatory minimum. 42 C.F.R. § 1001.102(c). The I.G. has
not cited any aggravating factors to extend Petitioner’s period of exclusion beyond the
ten-year minimum required by section 1128(c)(3)(G)(i) of the Act. Accordingly, I
conclude that I may not consider any mitigating fact cited by Petitioner to reduce the
period of exclusion below the mandated ten-year period, even if for purposes of summary
judgment I accept them as true and draw all inferences in Petitioner’s favor.

Petitioner also argues in his request for hearing that his October 27, 2004 no contest
pleas, and the findings of guilty and judgment of conviction entered against him in the
Court of Common Pleas, General Division, Pike County, Ohio, should not be considered
a prior conviction for purposes of section 1128(c)(3)(G)(i) of the Act because the Court
granted Petitioner intervention in lieu of conviction pursuant to Ohio Revised Code

§ 2951.04(B). LG. Ex. 5, 7. Petitioner argues “that his participation in an intervention in
lieu of conviction program for which acceptance is based upon drug addiction or mental
illness . . . should not be used as a predicate to a longer minimum exclusionary period.”
RFH at 2. Petitioner’s argument is without merit. Pursuant to section 1128(i) of the Act,
for purposes of section 1128, an individual is convicted of a criminal offense: (1) when a
judgment of conviction is entered regardless of whether there is a subsequent appeal or
the record related to the criminal conduct is expunged; (2) when there has been a finding
of guilt; (3) when a plea of guilty or no contest is accepted; or (4) when an individual
enters a first offender, deferred adjudication, or other arrangement or other program
where a judgment of conviction is withheld. On October 24, 2004, Petitioner’s no
contest plea was accepted and a judgment of guilt was entered. I.G. Ex. 5. Pursuant to
section 1128(i), Petitioner was therefore convicted for purposes of section 1128 of the
Act, despite the fact that he was permitted to participate in an intervention in lieu of
conviction program that may have ultimately resulted in the judgment of conviction being
vacated and/or removed from his record.*

+ Petitioner’s right to challenge the basis for his February 20, 2006 exclusion pursuant to
section 1128(a)(1) of the Act expired in April 2006 and is not subject to further review.
42 C.F.R. §§ 1001.2007(d); 1005.2(c).
III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of ten
years effective May 20, 2013.

/s/
Keith W. Sickendick
Administrative Law Judge

